DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed July 27, 2022, with respect to the rejection(s) of the claim(s) in view of Hatayama have been fully considered and are persuasive as Hatayama fails to teach or suggest partially curing while immersed in the curable liquid bath.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatayama et al (JPH05180193 cited in IDS with references to the machine English translation provided herewith) in view of Krajewski et al (WO1989008021A1).

Claim Objections
Claim 12 is objected to because of the following informalities:  
In Claim 12, Lines 1-2, “the precursor rotor coated” should read “the precursor rotor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a curable liquid of a curable liquid bath” in Line 3. It is unclear whether this limitation refer to the same or different curable liquid of a curable liquid bath of a curable liquid bath as recited in Claim 10. For examination purposes, it will be assumed that the curable liquid of the curable liquid bath of Claims 10 and 13 are the same.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al (JPH05180193 cited in IDS with references to the machine English translation provided herewith) in view of Krajewski et al (WO1989008021A1).
Regarding Claim 1, Hatayama teaches a method for manufacturing an impeller for a thermal management device [0001], the method comprising:
Immersing an assembly in a curable liquid bath to form a first stage rotor ([0013]- the assembly is immersed in a liquid tank then removed from the bath and held for several minutes prior to being rotated);
removing the first stage rotor from the curable liquid bath, the first stage rotor having excess curable liquid on a surface thereof ([0013]- the assembly is removed from the bath);
rotating the first stage rotor to displace the excess curable liquid radially outward from a rotational axis to compensate for imbalances in the first stage rotor ([0013]- the assembly is attached to a balance device and rotated); and
fully curing the first stage rotor and at least a portion of the excess curable liquid to produce a second stage rotor that is more rotationally balanced than the first stage rotor ([0013]- the ultraviolet lamp cures the synthetic resin).

Hatayama does not appear to explicitly teach partially curing a curable liquid in a curable liquid bath.
Krajewski teaches an alternative method of stereolithography (Abstract) wherein the curable liquid is partially cured in a bath (Page 5, Line 24- Page 6, Line 3) in order to reduce distortion in the final object (Page 5, Line 24- Page 6, Line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatayama to include partially curing a curable liquid in a curable liquid bath as taught by Krajewski with reasonable expectation of success to reduce distortion in the final object (Page 5, Line 24- Page 6, Line 3). 

Regarding Claim 2, Hatayama teaches exposing the curable liquid to a particular wavelength of light ([0013]- the ultraviolet lamp cures the synthetic resin).

Regarding Claim 3, Hatayama further teaches fully curing the first stage rotor and at least a portion of the excess curable liquid comprises fully curing the first stage rotor and at least a portion of the excess curable liquid while rotating the first stage rotor and at least a portion of the excess curable liquid ([0013]- the UV lamp is applied during the rotation of the balance device).

Regarding Claim 5, Hatayama further teaches fully curing the curable liquid includes exposing the curable liquid to ultraviolet light ([0013]- discussing the ultraviolet lamp).

Regarding Claim 8, Hatayama further teaches the curable liquid includes a cross-linking polymer ([0011]- listing epoxy (which is a cross-linking polymer) as an acceptable resin).

Regarding Claim 9, Hatayama further teaches between removing the first stage rotor from the curable liquid bath and rotating the first stage rotor no solvent is applied to the first stage rotor ([0013]- applying a solvent is not referenced in the operation of the process).

Regarding Claim 10, Hatayama teaches a method for manufacturing an impeller for a thermal management device [0001], the method comprising: 
positioning a precursor rotor into a curable liquid of a curable liquid bath ([0013]- assembly is immersed in a bath of curable liquid); 
removing the first stage rotor from the curable liquid bath, the first stage rotor having excess curable liquid on a surface thereof ([0013]- the assembly is removed from the bath);
rotating the first state rotor and curable liquid to displace at least a portion of the curable liquid radially outward from a rotational axis so as to compensate for radial imbalances in the first stage rotor ([0013]- the assembly is attached to a balance device and rotated); and 
curing the displaced portion of the curable liquid to the first state rotor to form a second stage rotor, wherein the second stage rotor has better radial balance than the first state rotor ([0013]- the ultraviolet lamp cures the synthetic resin).

Regarding Claim 11, Hatayama further teaches the assembly is acrylonitrile/styrene copolymer [0010] thus meeting the instant limitation of the precursor rotor includes a metal or thermoplastic.

Regarding Claim 12, Hatayama further teaches the precursor rotor coated comprises is a frame composed of a metal or thermoplastic ([0010]- the assembly is acrylonitrile/styrene copolymer).

Claims 2, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al (JPH05180193 cited in IDS with references to the machine English translation provided herewith) in view of Krajewski et al (WO1989008021A1) and Trionfetti (PGPub 2001/0025602 cited in IDS).
Regarding Claim 2, Hatayama teaches the ultraviolet lamp cures the synthetic resin [0013] but is silent to the particular wavelength of light.
Trionfetti teaches an alternative method for balancing a rotating body (Abstract) wherein the catalyzing radiation (the wavelength of ultraviolet vs infrared etc.) is selected based on the resin used [0049] in order to induce or accelerate polymerization [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Krajewski to include exposing the curable liquid to a particular wavelength of light as taught by Trionfetti with reasonable expectation of success to induce or accelerate polymerization based on the resin used [0049]. 

Regarding Claim 4, Hatayama and Krajewski do not appear to explicitly teach the curable liquid includes exposing the curable liquid to a thermal energy source.
Trionfetti teaches an alternative method for balancing a rotating body (Abstract) wherein the catalyzing radiation (such as infrared which a thermal energy source) is selected based on the resin used [0049] in order to induce or accelerate polymerization [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Krajewski to include exposing the curable liquid to a thermal energy source as taught by Trionfetti with reasonable expectation of success to induce or accelerate polymerization [0049] thus accelerating the curing process of Hatayama. 

Regarding Claim 15, Hatayama and Krajewski do not appear to explicitly teach partially curing the curable liquid over the precursor rotor in the curable liquid bath to a form a first stage rotor includes applying the curable liquid to the precursor rotor while rotating the precursor rotor.
Trionfetti teaches an alternative method for balancing a rotating body (Abstract) wherein the curable material is applied while rotating the fan [0072] in order to precisely balance the fan [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Krajewski to include applying the curable material while rotating the fan as taught by Trionfetti with reasonable expectation of success to precisely balance the fan [0076].

Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al (JPH05180193 cited in IDS with references to the machine English translation provided herewith) in view of Krajewski et al (WO1989008021A1) and Taylor (PGPub 2009/0123281 cited in IDS).
Regarding Claims 6 and 7, Hatayama and Krajewski do not appear to explicitly teach the first stage rotor includes a lattice structure wherein the lattice structure is a stochastic lattice.
Taylor teaches an alternative impeller wherein the impeller has a stochastic lattice structure (Fig. 1) in order to minimize noise generation as it reduces the number of channels passing the same static feature at any instant and further breaks up the fluid flow which reduces the generation of discrete tones and distributes the noise over a wider range of frequencies [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Krajewski to include a stochastic lattice structure on the impeller as taught by Taylor with reasonable expectation of success to minimize noise generation as it reduces the number of channels passing the same static feature at any instant and further breaks up the fluid flow which reduces the generation of discrete tones and distributes the noise over a wider range of frequencies [0005].

Regarding Claim 13, Hatayama and Krajewski do not appear to explicitly teach additively manufacturing the frame before positioning the precursor rotor into a curable liquid of a curable liquid bath.
Taylor teaches an alternative impeller wherein the impeller can be produced via stereolithography (additive manufacturing) [0017] in order to produce a multiplicity of channels extending through the impeller [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Krajewski to include additively manufacturing the impeller (frame) as taught by Taylor with reasonable expectation of success to produce a multiplicity of channels extending through the impeller [0017].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al (JPH05180193 cited in IDS with references to the machine English translation provided herewith) in view of Krajewski et al (WO1989008021A1) and Thuhorst et al (PGPub 2011/0088841).
Regarding Claim 14, Hatayama and Krajewski do not appear to explicitly teach only a portion of the precursor rotor is submerged in the curable liquid bath.
	Thunhorst teaches an alternative method of forming a composite (Abstract) wherein the substrate is only partially submerged in the curable liquid bath [0055] in order to control saturation of the substrate [0054].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Krajewski to include only partial submersion as taught by Thunhorst with reasonable expectation of success to control saturation of the substrate [0054].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al (JPH05180193 cited in IDS with references to the machine English translation provided herewith) in view of Krajewski et al (WO1989008021A1), Trionfetti (PGPub 2001/0025602 cited in IDS), and Zhang (CN86205741 with references to the machine English translation provided herewith).
Regarding Claim 16, Hatayama and Krajewski do not appear to explicitly teach further comprising applying additional curable material by vapor deposition.
Trionfetti teaches an alternative method for balancing a rotating body (Abstract) wherein the curable material is applied while rotating the fan [0072] in order to precisely balance the fan [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hatayama to include applying the curable material while rotating the fan as taught by Trionfetti with reasonable expectation of success to precisely balance the fan [0076].
However, Hatayama, Krajewski, and Trionfetti do not appear to explicitly teach applying the additional curable material by vapor deposition.
Zhang teaches an alternative method of coating a substrate [0002] wherein the substrate is coated by vapor deposition in order to more uniformly deposit the coating [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hatayama and Trionfetti to include applying the additional curable material by vapor deposition as taught by Zhang with reasonable expectation of success to more uniformly deposit the coating [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/3/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748